PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/173,873
Filing Date: 29 Oct 2018
Appellant(s): Murata Manufacturing Co., Ltd.



__________________
Joseph J. Buczynski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schneble, US 3,399,268 in view of Matsui, WO 2014/084050 A1, Henry, US 4,113,899, and Enomoto, US 4,752,499.
	The following citations for Matsui, WO 2014/084050 A are in reference to Matsui, US 2015/0296613 A1 which is considered to be the English translation of Matsui, WO 2014/084050 A because it is the US national stage of the PCT application.  
	Regarding claim 1, Schneble teaches a method of manufacturing an electronic component (process for metallizing insulating surfaces, see for e.g. Col. 3, lines 4-10, where the invention is directed to providing printed circuits, see for e.g. Col. 1, line 70 to Col. 2, line 1, indicating that the metallized surface will be an electronic component, i.e. printed circuit) comprising: 
a grinding step of grinding a portion of a composite body made of a composite material of a resin material and a metal powder to expose the metal powder from a ground surface of the composite body (where finely divided particles of an agent receptive to electrolessly deposited copper are dispersed throughout an adhesive resin base and the receptive agents include finely divided metal, see for e.g. Col. 3, lines 57-65, such that the base is a composite material formed of a resin and metal particles or powder, and where the surface is abraded prior to exposure to the electroless bath, see for e.g. Col. 12, lines 63-70, and abrading the surface is indicated to expose the receptive particles which make up the active sites, see for e.g. Col. 6, lines 6-19 and Col. 7, lines 67-74, indicating that a portion of the composite body is abraded or ground to expose the metal particles or powder); and 
a metal film formation step of forming a metal film on the composite body by using electroless plating (where copper is deposited on the composite body by electroless plating, see for e.g. Col. 1, lines 56-59, Col. 3, lines 4-10, Col. 10, lines 61-64, and Col. 12, lines 64-70, such that it will form a metal film on the ground surface of the body).
Schneble does not specifically teach that the copper film is electrolessly deposited onto the abraded surface of the composite body. They teach that electroless copper deposits on the active agent on the surface of the substrate (see for e.g. Col. 6, lines 6-10). Further, as discussed above, they teach that the metal particles are receptive to electrolessly deposited copper and abrading the surface to expose the particles before plating. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the copper will be deposited on the abraded surface because the particles exposed by the grinding or abrading will catalyze the electroless deposition of copper to cause the copper to deposit on the metal particles. 
Schneble does not teach that a crystal particle diameter of the metal film on a side contacting with the composite body is relatively smaller than the crystal particle diameter of the metal film on a side away from the composite body.
Matsui teaches a wiring board that includes an inorganic insulating layer and a conductive layer disposed on part of one main surface of the inorganic insulating layer (see for e.g. abstract). They teach that the part of the one main surface of the inorganic insulating layer includes a plurality of first recessed portions each of which has at least partially circular shape in a plan view and part of the conductive layer enters into the plurality of first recessed portions (see for e.g. abstract). They teach forming a conductive layer on one main surface of the inorganic insulating layer using an electroless plating method or an electrolytic plating method (see for e.g. 0092 and 0097), where the process is understood to be electroless plating or electrolytic plating as the deposition of the coating layer is described as doing the plating methods as alternatives to one another as opposed to together (see for e.g. 0079 and 0092). They teach that in this way, if the conductive material is deposited by the plating methods, the average crystalline particle diameter increases as the conductive material is deposited (see for e.g. 0097). They teach that accordingly, the average crystalline particle diameter in the part of the conductive layer that enters into the first recessed portion can become smaller than the average crystalline particle diameter in another part of the conductive layer (see for e.g. 0097). They teach that by having the particles that enter into the first recessed portions be smaller than an average crystalline particle diameter in another part of the conductive layer, the parts that enter into the first recessed portion are easily deformed compared to the another part of the conductive layer so that stress between the conductive layer and the inorganic insulating layer in the first recessed portions is alleviated and the occurrence of cracks in the inorganic insulating layer is reduced (see for e.g. 0070). 
From the teachings of Matsui, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the crystal particle diameter of the metal films formed in the process of Schneble will be relatively smaller on a side contacting with the composite body than the crystalline particle diameter of the metal film on a side away from the composite body because Schneble deposits the film by electroless plating and Matsui indicates that when forming films by electroless plating the average crystalline particle diameter increases as the conductive material is deposited such that it will also be expected to increase in the process of Schneble. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the conductive layer so that the crystalline particle diameter increases as the conductive material is deposited because Matsui teaches that by having a smaller crystalline particle diameter in the recesses of an insulating layer it alleviates stress between the materials and prevents cracking such that it will also be expected to provide similar benefits in the process of Schneble in view of Matsui. 
Schneble in view of Matsui do not teach that the shape of the metal powder exposed from the resin material includes a shape acquired by cutting a portion of an ellipsoid.
Henry teaches electroless nickel coating of epoxy resin foundry patterns and core boxes where the pattern or core box contains a high density of metal particles which act as keying sites for electroless plating (see for e.g. abstract and Col. 1, lines 7-17). They teach that a high key density per unit area of surface can be achieved with very finely divided metallic filler particles and a high packing factor (see for e.g. Col. 2, lines 17-29). They teach that the theoretical packing factor for spherical particles of uniform diameter in a three-dimensional matrix is about 65% by volume, where higher packing factors can be achieved if spherical particles of two or more different diameters are used (see for e.g. Col. 2, lines 17-29). They teach that resin encapsulation of the metal particles at the surface of the article is removed by impingement with a suitable fine abradant and metal oxide coatings on the exposed surfaces of the resin particles are removed with an extremely brief pickling treatment (see for e.g. Col. 3, lines 32-40 and Fig. 1-4). They teach that the metal fillers are preferably particulate iron but that other metallic particles can be used such as copper, nickel, etc. (see for e.g. Col. 7, lines 64-67). They teach that the resin covers the particles and must be lightly abraded to expose the metal particles (see for e.g. Col. 11, lines 29-59 and Fig. 1-2). They teach that the abrading treatment can have the desirable effect of burnishing the metal particles so that they flatten out to some degree, increasing the area of metal which will ultimately be exposed to the plating bath (see for e.g. Col. 12, lines 38-55), indicating that the flattened shape is exposed from the resin since it increases the area exposed to the bath. They teach that the metal particles can be as small as a few microns in diameter (see for e.g. Col. 12, lines 48-50), suggesting that spherical particles are used since the size is described as a diameter. They teach that a continuous layer of electroless nickel is securely bonded to the resin matrix through the large number of keying sites provided by the metal particles (see for e.g. Col. 13, lines 14-17 and Fig. 4).  
From the teachings of Henry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Matsui to have used spherical metal particles of one or more different diameters as the filler and to have abraded them so that they flatten because Henry teaches that using spherical particles having one or more different diameters provides a higher packing density which is desirable and that flattening the particles when abrading increases the metal surface exposed to the plating bath such that it will be expected to provide more keying sites (due to higher packing density) with more area exposed to the plating bath for forming the electroless metal layer as desired. Therefore, in the process of Schneble in view of Matsui and Henry the metal particles will be abraded so as to be flattened such that they are considered to provide a shape acquired by cutting a portion of an ellipsoid because the spherical shape will be flattened. It is also noted that paragraph 0079 of the instant specification indicates that ellipsoid includes a spherical shape, such that flattening the spherical particles by abrading it is considered to provide a shape acquired by cutting a portion of an ellipsoid because the abrasive will cut into the particles for flattening them. Further, the Examiner notes MPEP 2144.04(IV)(B): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Schneble in view of Matsui and Henry do not teach that a cut surface of the metal powder is parallel to a principle surface of the composite body.
Schneble teaches rubbing the surface of the substrate with steel wool, sand paper, or other abrasive material so that the receptive particles which make up the active sites are exposed (Col. 7, lines 67-74). 
As noted above, Henry suggests flattening the particles to increase the area of metal exposed to the bath (Col. 12, lines 38-55).
Enomoto teaches an adhesive for electroless plating composed of at least one kind of fine powders selected from either a cured heat resistant resin or an inorganic material and easily soluble in a predetermined solution and a heat resistant resin solution sparingly soluble in the predetermined solution by curing treatment (abstract). They teach mixing an epoxy resin with silica particles and coating the mixture onto a ceramic substrate to form the adhesive layer (Col. 9, lines 41-62 and Fig. 1a-e). They teach polishing the surface of the adhesive layer using a rotary brush grinder to expose the fused silica fine particles on the surface of the adhesive layer (Col. 9, lines 53-62 and Fig. 1a-e). They teach roughening the surface, applying a palladium catalyst, and electroless plating the surface (Col. 9, line 59 through Col. 10, line 3 and Fig. 1a-e). They depict the particles as having a flat surface parallel to the surface of the adhesive layer on which electroless plating is performed (Fig. 1c-e). They teach grinding the surface in parallel with a surface grinder (Col. 8, lines 38-45). 
From the teachings of Enomoto and Henry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Matsui and Henry to have ground the surface in parallel with a surface grinder such as a rotary brush grinder so as to have cut or abraded the metal particles so that they have a flat, cut surface, having a shape acquired by cutting a portion of an ellipsoid as suggested above where the cut surface of the powder is parallel to a principal surface of the composite body because Schneble teaches abrading the surface to expose the particles, Henry suggests providing flattened particle surfaces to increase the area of metal expose to the plating bath where the flattened surface is provided by abrading, and Enomoto depicts that grinding the surface of a polymer having particles provides a flat surface of the particles parallel to the surface of the layer such that by grinding the powder to cut or abrade the spherical particles to have a flat surface parallel to the surface it will be expected to provide the desired and predictable result of exposing the powder to the plating bath, providing cut/abraded, flattened particles that have an increased area exposed to the bath so as to increase the number of keying sites on the surface. Further, Schneble in view of Matsui, Henry, and Enomoto provide the claimed process steps, i.e. grinding the surface of the composite body so as to expose the metal powder, where the powder is suggested to be spherical and to be flattened, the process is also expected to provide the same results, i.e. having a shape of the metal powder exposed from the resin material being shape acquired by cutting a portion of an ellipsoid, where the grinding provides a cut surface of the metal powder that is parallel to a principal surface of the composite body. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Schneble in view of Matsui, Henry, Enomoto do not specifically teach that the metal film is penetrated along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material. 
It is noted that Schneble teaches using metal particles such as iron (see for e.g. Col. 3, lines 61-65) and resin materials such as epoxy (see for e.g. Col. 4, lines 31-51). It is noted that paragraph 0062 of the instant specification indicates that the resin material may be epoxy and the metal can be iron. Therefore, since the process of Schneble in view of Matsui, Henry, Enomoto provides the process of claim 1 of grinding the resin surface to expose the metal powder where the metal powder has a shape that includes a shape acquired by cutting a portion of an ellipsoid, such that a cut surface of the metal powder is parallel to a principle surface of the composite body, followed by electroless plating, using the same materials as those described in the specification, and performing electroless plating, the resulting process is also expected to inherently result in the metal film penetrating along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material as indicated in Fig. 3 of the instant specification because Schneble in view of Matsui, Henry, Enomoto provide the claimed process using materials taught by the specification. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 2, Schneble in view of Matsui, Henry, Enomoto suggests the limitations of instant claim 1. Schneble further teaches that the invention provides a substrate having a tenaciously adhered electrolessly deposited metal layer, where the copper is deposited on an insulating surface (see for e.g. abstract and Col. 1, lines 55-59). They teach that the metal particles are receptive to electrolessly deposited copper and that electroless copper readily deposits on the active agent (see for e.g. Col. 3, lines 57-65 and Col. 6, lines 6-10). Therefore, the copper will deposit on both the metal particles and the insulating resin material at the surface and the metal powder or particles by electroless plating since the copper layer deposits on the metal particles and also adheres to the resin surface.
Regarding claim 4, Schneble in view of Matsui, Henry, Enomoto suggests the limitations of instant claim 1. Schneble further teaches repeating example 15 using finely divided metal particles such as iron without using the acid treatment (see for e.g. Col. 12, lines 64-70). In example 15, they provide an insulating base mixed with cuprous oxide, masking the surface, and treating with acid to form metallic copper (see for e.g. Col. 10, lines 32-64). They teach electrolessly plating copper on the base after the acid treatment by immersing in an electroless bath (see for e.g. Col. 10, lines 32-64). Therefore, in the process of example 15 without acid treatment, no catalyst is applied at the metal film formation step such that when forming the base material mixed with metallic powder such as iron, then grinding, and then providing a metal film formation step, the electroless plating is performed without applying a catalyst in this metal film formation step. Henry also teaches performing electroless plating without a palladium chloride/stannous chloride activation of the surface (see for e.g. abstract), where palladium chloride/stannous chloride activation is understood to be a catalyst (see for e.g. Col. 1, lines 31-36).
Regarding claim 5, Schneble in view of Matsui, Henry, Enomoto suggests the limitations of instant claim 1. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65).
Regarding claim 7, Schneble in view of Matsui, Henry, Enomoto suggest the limitations of instant claim 1. It is noted that Schneble teaches using metal particles such as iron (see for e.g. Col. 3, lines 61-65) and resin materials such as epoxy (see for e.g. Col. 4, lines 31-51). It is noted that paragraph 0062 of the instant specification indicates that the resin material may be epoxy and the metal can be iron. While Schneble in view of Matsui, Henry, Enomoto do not teach that the average particle diameter of crystals of the metal film contacting the resin material is 60% or more and 120% or less of an average particle diameter of crystals of the metal film contacting the metal powder, since they provide the film using the method of claim 1 and teach using the same materials as those described in the specification, the resulting film and average crystal diameters are expected to meet the claimed ranges. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Specifically, since Schneble in view of Matsui, Henry, Enomoto provide the limitations of instant claim 1, the resulting crystals of the metal film are expected to inherently have diameters meeting the ranges of instant claim 7. 
	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Matsui, Henry, Enomoto as applied to claim 1 above, and further in view of Choi, US 2006/0278579 A1.
Regarding claim 3, Schneble in view of Matsui, Henry, Enomoto suggests the limitations of instant claim 1. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65).
They do not teach that the electroless deposition is done by displacement and precipitation.
Choi teaches that electroless plating may be divided into displacement plating and reduction plating (see for e.g. 0034). They teach that when a copper salt is added to an iron powder, the iron provides electrons to copper ion and is dissolved because iron has a greater ionization tendency than copper (see for e.g. 0034). They teach that the copper ions are reduced and are attached to the iron powder (see for e.g. 0034). They teach that displacement plating is based on such a process (see for e.g. 0034). They teach that reduction plating is achieved by adding a reducing agent to provide the necessary electrons (see for e.g. 0035). Therefore, Choi indicates that copper deposits onto iron powder by displacement in electroless plating.
From the teachings of Choi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Matsui, Henry, Enomoto to have used displacement plating as the form of electroless plating when depositing copper onto iron particles because Choi teaches that copper deposits onto iron using such a method in electroless plating such that it will provide the desired and predictable result of successfully depositing copper onto the exposed iron particles of the composite body. Therefore, in the process of Schneble in view of Matsui, Henry, Enomoto, and Choi, the metal film (copper) is formed by using a displacement precipitation reaction to precipitate copper onto the metal (iron) powder or particles exposed from the ground surface. It is noted that since Choi indicates that copper deposits on the iron powder this provides the precipitation reaction, i.e. copper will precipitate onto the iron. 
Schneble further teaches forming copper coatings having a thickness of about 0.1 mil to 7 mils (see for e.g. Col. 3, lines 53-56). As discussed above, Schneble teaches depositing the copper film by electroless plating where iron catalyzes the deposition since it is receptive to the electroless deposition. Since Choi indicates that copper deposits on iron by displacement due to the different ionization tendency of copper and iron and that reduction electroless plating is done by providing a reducing agent to provide the necessary electrons, it would have been obvious to a person having ordinary skill in the art to have used reduction electroless plating to continue to deposit the film to the desired thickness once the iron is covered by the copper deposit because there will no longer be a difference in ionization tendency between the surface metal and the metal to be deposited (since both will be copper) such that by providing a reducing agent it will continue film growth by the alternative electroless plating process. Therefore, in the process of Schneble in view of Matsui, Henry, Enomoto, and Choi the precipitated film will continue growing using electroless plating by the reduction process.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Matsui, Henry, Enomoto as applied to claim 1 above, and further in view of Talmey, US 2,848,359.
	Regarding claim 6, Schneble in view of Matsui, Henry, Enomoto suggests the limitations of instant claim 1. Schneble further teaches applying a resist to the insulating base having cuprous oxide particles or an agent catalytic to the reception of electroless copper and removing portions of the resist to mask out the desired circuit design (see for e.g. Col. 10, lines 32-52 and claim 13). While they do not teach grinding the surface prior to masking, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the resist after grinding because it will ensure that the entire surface exposed by the mask will have exposed particles whereas if the surface is masked and then ground, the mask would make it more difficult to grind because only a small portion of the surface will be exposed to the abrasive material and further the abrading process could remove portions of the masking material. 
	They do no teach that the mask is a resin film.
	Talmey teaches methods of making printed electric circuits (see for e.g. Col. 1, lines 15-16). They teach providing a method of making a printed electric circuit comprising an insulating base carrying both electrically conducting circuit elements and an insulating layer (see for e.g. Col. 1, lines 21-25). They teach that an insulating masking layer is applied to the surface of the board, where the masking layer is a thermosetting composition that includes a synthetic organic resin (see for e.g. Col. 3, lines 24-42). They teach that the masking layer defines outlines of the electrically conducting circuit elements of the finished printed electric circuit (see for e.g. Col. 3, lines 24-42). They teach electrolessly (chemically) plating nickel onto the masked surface (see for e.g. Col. 4, lines 28-32).
	From the teachings of Talmey, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a resin masking material in the process of Schneble in view of Matsui, Henry, Enomoto because Talmey teaches that a masking material containing an organic resin is used to mask an insulating surface to define a pattern for circuit elements prior to electroless plating such that the resin would be expected to successfully mask the surface of the composite body to define the circuit pattern in the process of Schneble in view of Matsui, Henry, Enomoto. Therefore, a resin film will be used as a mask to form the metal film in the metal formation step. 

Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneble, US 3,399,268, Henry, US 4,113,899, and Enomoto, US 4,752,499.
	Regarding claim 8, Schneble teaches a method of manufacturing an electronic component (process for metallizing insulating surfaces, see for e.g. Col. 3, lines 4-10, where the invention is directed to providing printed circuits, see for e.g. Col. 1, line 70 to Col. 2, line 1, indicating that the metallized surface will be an electronic component, i.e. printed circuit) comprising: 
a grinding step of grinding a portion of a composite body made of a composite material of a resin material and a metal powder to expose the metal powder from a ground surface of the composite body (where finely divided particles of an agent receptive to electrolessly deposited copper are dispersed throughout an adhesive resin base and the receptive agents include finely divided metal, see for e.g. Col. 3, lines 57-65, such that the base is a composite material formed of a resin and metal particles or powder, and where the surface is abraded prior to exposure to the electroless bath, see for e.g. Col. 12, lines 63-70, and abrading the surface is indicated to expose the receptive particles which make up the active sites, see for e.g. Col. 6, lines 6-19 and Col. 7, lines 67-74, indicating that a portion of the composite body is abraded or ground to expose the metal particles or powder); and 
a metal film formation step of forming a metal film on the composite body by using electroless plating (where copper is deposited on the composite body by electroless plating, see for e.g. Col. 1, lines 56-59, Col. 3, lines 4-10, Col. 10, lines 61-64, and Col. 12, lines 64-70, such that it will form a metal film on the ground surface of the body).
Schneble does not specifically teach that the copper film is electrolessly deposited onto the abraded surface of the composite body. They teach that electroless copper deposits on the active agent on the surface of the substrate (see for e.g. Col. 6, lines 6-10). Further, as discussed above, they teach that the metal particles are receptive to electrolessly deposited copper and abrading the surface to expose the particles before plating. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the copper will be deposited on the abraded surface because the particles exposed by the grinding or abrading will catalyze the electroless deposition of copper to cause the copper to deposit on the metal particles. 
Schneble does not teach that a shape of the metal powder exposed from the resin includes a shape acquired by cutting a portion of an ellipsoid.
As discussed above for claim 1, from the teachings of Henry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble to have used spherical metal particles of one or more different diameters as the filler and to have abraded them so that they flatten because Henry teaches that using spherical particles having one or more different diameters provides a higher packing density which is desirable and that flattening the particles when abrading increases the metal surface exposed to the plating bath such that it will be expected to provide more keying sites (due to higher packing density) with more area exposed to the plating bath for forming the electroless metal layer as desired. Therefore, in the process of Schneble in view of Henry the metal particles will be abraded so as to be flattened such that they are considered to provide a shape acquired by cutting a portion of an ellipsoid because the spherical shape will be flattened. It is also noted that paragraph 0079 of the instant specification indicates that ellipsoid includes a spherical shape, such that flattening the spherical particles by abrading it is considered to provide a shape acquired by cutting a portion of an ellipsoid because the abrasive will cut into the particles for flattening them. Further, the Examiner notes MPEP 2144.04(IV)(B): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Schneble in view of Henry do not teach that a cut surface of the metal powder is parallel to a principle surface of the composite body.
Schneble teaches rubbing the surface of the substrate with steel wool, sand paper, or other abrasive material so that the receptive particles which make up the active sites are exposed (Col. 7, lines 67-74). 
As noted above, Henry suggests flattening the particles to increase the area of metal exposed to the bath (Col. 12, lines 38-55).
As discussed above for claim 1, Enomoto provides the suggestion to have modified the process of Schneble in view of Henry to have ground the surface in parallel with a surface grinder such as a rotary brush grinder so as to have cut or abraded the metal particles so that they have a flat, cut/abraded surface, having a shape acquired by cutting a portion of an ellipsoid as suggested above where the cut surface of the powder is parallel to a principal surface of the composite body because Schneble teaches abrading the surface to expose the particles, Henry suggests providing flattened particle surfaces to increase the area of metal expose to the plating bath where the flattened surface is provided by abrading, and Enomoto depict that grinding the surface of a polymer having particles provides a flat surface of the particles parallel to the surface of the layer such that it will be expected to provide the desired and predictable result of exposing the powder to the plating bath, providing cut/abraded, flattened particles that have an increased area exposed to the bath so as to increase the number of keying sites on the surface. Further, Schneble in view of Henry and Enomoto provide the claimed process steps, i.e. grinding the surface of the composite body so as to expose the metal powder, where the powder is suggested to be spherical and to be flattened, the process is also expected to provide the same results, i.e. having a shape of the metal powder exposed from the resin material being shape acquired by cutting a portion of an ellipsoid, where the grinding provides a cut surface of the metal powder that is parallel to a principal surface of the composite body. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
It is noted that Schneble teaches using metal particles such as iron (see for e.g. Col. 3, lines 61-65) and resin materials such as epoxy (see for e.g. Col. 4, lines 31-51). It is noted that paragraph 0062 of the instant specification indicates that the resin material may be epoxy and the metal can be iron. While Schneble in view of Henry and Enomoto does not teach that the average particle diameter of crystals of the metal film contacting the resin material is 60% or more and 120% or less of an average particle diameter of crystals of the metal film contacting the metal powder, since they provide the film using the method of claim 8, i.e. by electroless plating of the film onto a ground surface of a composite body made of a composite material of a resin material and a metal powder, where the metal powder exposed from the resin material includes a shape acquired by cutting a portion of an ellipsoid, and using the same materials as those in the specification, the resulting film and average crystal diameters are expected to meet the claimed ranges. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Specifically, since Schneble in view of Henry and Enomoto provides the process of claim 8, the resulting crystals of the metal film are expected to inherently have diameters meeting the ranges of instant claim 8. 
Similarly, since the process of Schneble in view of Henry and Enomoto provides the process of claim 8 of grinding the resin surface to expose the metal powder, where the shape of the metal powder exposed from the resin material includes a shape acquired by cutting a portion of an ellipsoid, followed by electroless plating, using the same materials as those described in the specification, and performing electroless plating, the resulting process is also expected to inherently result in the metal film penetrating along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material as indicated in Fig. 3 of the instant specification because Schneble in view of Henry and Enomoto provides the claimed process using materials taught by the specification. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 9, Schneble in view of Henry and Enomoto suggests the limitations of instant claim 8. Schneble further teaches that the invention provides a substrate having a tenaciously adhered electrolessly deposited metal layer, where the copper is deposited on an insulating surface (see for e.g. abstract and Col. 1, lines 55-59). They teach that the metal particles are receptive to electrolessly deposited copper and that electroless copper readily deposits on the active agent (see for e.g. Col. 3, lines 57-65 and Col. 6, lines 6-10). Therefore, the copper will deposit on both the metal particles and the insulating resin material at the surface and the metal powder or particles by electroless plating since the copper layer deposits on the metal particles and also adheres to the resin surface.
Regarding claim 11, Schneble in view of Henry and Enomoto suggests the limitations of instant claim 8. Schneble further teaches repeating example 15 using finely divided metal particles such as iron without using the acid treatment (see for e.g. Col. 12, lines 64-70). In example 15, they provide an insulating base mixed with cuprous oxide, masking the surface, and treating with acid to form metallic copper (see for e.g. Col. 10, lines 32-64). They teach electrolessly plating copper on the base after the acid treatment by immersing in an electroless bath (see for e.g. Col. 10, lines 32-64). Therefore, in the process of example 15 without acid treatment, no catalyst is applied at the metal film formation step such that when forming the base material mixed with metallic powder such as iron, then grinding, and then providing a metal film formation step, the electroless plating is performed without applying a catalyst in this metal film formation step. Henry also teaches performing electroless plating without a palladium chloride/stannous chloride activation of the surface (see for e.g. abstract), where palladium chloride/stannous chloride activation is understood to be a catalyst (see for e.g. Col. 1, lines 31-36).
Regarding claim 12, Schneble in view of Henry and Enomoto suggests the limitations of instant claim 8. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Henry and Enomoto as applied to claim 8 above, and further in view of Choi, US 2006/0278579 A1.
Regarding claim 10, Schneble in view of Henry and Enomoto suggests the limitations of instant claim 8. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65).
They do not teach that the electroless deposition is done by displacement and precipitation.
As discussed above for claim 3, from the teachings of Choi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Henry and Enomoto to have used displacement plating as the form of electroless plating when depositing copper onto iron particles because Choi teaches that copper deposits onto iron using such as method in electroless plating such that it will provide the desired and predictable result of successfully depositing copper onto the exposed iron particles of the composite body. Therefore, in the process of Schneble in view of Henry, Enomoto, and Choi, the metal film (copper) is formed by using a displacement precipitation reaction to precipitate copper onto the metal (iron) powder or particles exposed from the ground surface. It is noted that since Choi indicates that copper deposits on the iron powder this provides the precipitation reaction, i.e. copper will precipitate onto the iron. 
Schneble further teaches forming copper coatings having a thickness of about 0.1 mil to 7 mils (see for e.g. Col. 3, lines 53-56). As discussed above, Schneble teaches depositing the copper film by electroless plating where iron catalyzes the deposition since it is receptive to the electroless deposition. Since Choi indicates that copper deposits on iron by displacement due to the different ionization tendency of copper and iron and that reduction electroless plating is done by providing a reducing agent to provide the necessary electrons, it would have been obvious to a person having ordinary skill in the art to have used reduction electroless plating to continue to deposit the film to the desired thickness once the iron is covered by the copper deposit because there will no longer be a difference in ionization tendency between the surface metal and the metal to be deposited (since both will be copper) such that by providing a reducing agent it will continue film growth by the alternative electroless plating process. Therefore, in the process of Schneble in view of Henry, Enomoto, and Choi the precipitated film will continue growing using electroless plating by the reduction process.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Henry and Enomoto as applied to claim 8 above, and further in view of Talmey, US 2,848,359.
	Regarding claim 13, Schneble in view of Henry and Enomoto suggests the limitations of instant claim 8. Schneble further teaches applying a resist to the insulating base having cuprous oxide particles or an agent catalytic to the reception of electroless copper and removing portions of the resist to mask out the desired circuit design (see for e.g. Col. 10, lines 32-52 and claim 13). While they do not teach grinding the surface prior to masking, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the resist after grinding because it will ensure that the entire surface exposed by the mask will have exposed particles whereas if the surface is masked and then ground, the mask would make it more difficult to grind because only a small portion of the surface will be exposed to the abrasive material and further the abrading process could remove portions of the masking material. 
	They do no teach that the mask is a resin film.
	As discussed above for claim 6, from the teachings of Talmey, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a resin masking material in the process of Schneble in view of Henry and Enomoto because Talmey teaches that a masking material containing an organic resin is used to mask an insulating surface to define a pattern for circuit elements prior to electroless plating such that the resin would be expected to successfully mask the surface of the composite body to define the circuit pattern in the process of Schneble in view of Henry and Enomoto. Therefore, a resin film will be used as a mask to form the metal film in the metal formation step. 

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schneble, US 3,399,268 in view of Matsui, WO 2014/084050 A1, Henry, US 4,113,899, Enomoto, US 4,752,499, and Yusa, US 2007/0264451 A1.
	The following citations for Matsui, WO 2014/084050 A are in reference to Matsui, US 2015/0296613 A1 which is considered to be the English translation of Matsui, WO 2014/084050 A because it is the US national stage of the PCT application.  
	Regarding claim 1, as discussed above for claim 1 the rejection of Schneble in view of Matsui, Henry, and Enomoto provide a method of manufacturing an electronic component comprising a grinding step of grinding a portion of a composite body made of a composite material of a resin material and a metal powder to expose the metal powder from a ground surface of the composite body so that a shape of the metal powder exposed from the resin material includes a shape acquired by cutting a portion of an ellipsoid, such that a cut surface of the metal powder is parallel to a principal surface of the composite body; and a metal film formation step of forming a metal film on the ground surface of the composite body by using electroless plating, such that a crystal particle diameter of the metal film on a side contacting the composite body is relatively smaller than the crystal particle diameter of the metal film on a side away from the composite body.
Schneble in view of Matsui, Henry, and Enomoto do not specifically teach that the metal film is penetrated along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material. 
Yusa teaches an electroless plating film with high adhesive strength that is formed on surfaces of polymer substrates of various kinds, at low cost by preparing a polymer substrate having metallic fine particles impregnated on and inside a surface thereof, bringing pressurized carbon dioxide into contact with the polymer substrate to swell a surface rea of the polymer substrate, and bringing an electroless plating solution containing pressurized carbon dioxide and being in a state causing a plating reaction, into contact with the polymer substrate while the surface area of the polymer substrate is swollen, to form a plating film on the polymer substrate (see for e.g. abstract). They teach that the metallic fine particles such as Pd, Ni, Pt, or Cu serve as plating catalyst cores and are impregnated on and inside the surface of the polymer substrate (see for e.g. 0021). They teach that since the electroless plating solution is brought into contact with the polymer substrate having a swollen surface, it is possible for the solution to permeate into the inside or inner part of the polymer substrate so as to grow a plating film from the metallic fine particles serving as catalyst cores (see for e.g. 0021-0022). They teach that by this method it is possible to easily form a plating film with excellent adhesion (see for e.g. 0022). They teach that the plating film may be Ni, Co, Pd, Cu, Ag, Au, Pt, Sn, or the like (see for e.g. 0062). They teach that the polymer substrate may be any material including thermoplastic resin, thermosetting resin, etc. (see for e.g. 0064). They teach that a substance soluble in the electroless plating solution (a dissolution substance) may also be included in the polymer substrate (see for e.g. 0050). They teach that since the dissolution substance is impregnated in the polymer substrate and is dissolved in the plating solution, the plating solution enters an area which was occupied by the dissolution substance resulting in a plating film growing in the area (see for e.g. 0052). They teach that using the combination of the metal fine particles and the dissolution substance provides a plating film having stronger adhesion (see for e.g. 0052). They teach using polyethylene glycol as a dissolution substance 601 in a polymer substrate having metal fine particles 600 (see for e.g. 0207-0208 and Fig. 14-15). They teach that the resulting plating film grows not only around the metallic fine particles impregnating into the polymer substrate but also in the areas where the polyethylene glycol (dissolution substance) has existed so as to provide a plating film having a complicated shape and higher adhesion (see for e.g. 0208 and Fig. 14-15). 

    PNG
    media_image2.png
    419
    461
    media_image2.png
    Greyscale

As indicated in the circle of Fig. 15 above, the black metal film 602 has penetrated along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material (see for e.g. 0208 and Fig. 15). Further, since Yusa teaches that the electroless plating solution penetrates through the polymer substrate so as to grow from the metal particles, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the metal film will also grow on the surfaces of the metal particles inside of the polymer because the electroless plating solution can enter the polymer and reach the surfaces of the particles to deposit the plating film.
	From the teachings of Yusa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Matsui, Henry, and Enomoto to have also included a dissolution substance in the polymer substrate along with the metal filler and to have brought pressurized carbon dioxide into contact with the polymer substrate to swell the surface followed by electroless plating with a solution containing pressurized carbon dioxide because Yusa indicates that such a method successfully plates a polymer substrate while improving the adhesion between the plated film and the substrate. Therefore, in the process of Schneble in view of Matsui, Henry, Enomoto, and Yusa the resulting film will also penetrate along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material since the plating solution penetrates through the polymer substrate to grow on the metal particles.
Regarding claim 2, Schneble in view of Matsui, Henry, Enomoto, and Yusa suggests the limitations of instant claim 1. Schneble further teaches that the invention provides a substrate having a tenaciously adhered electrolessly deposited metal layer, where the copper is deposited on an insulating surface (see for e.g. abstract and Col. 1, lines 55-59). They teach that the metal particles are receptive to electrolessly deposited copper and that electroless copper readily deposits on the active agent (see for e.g. Col. 3, lines 57-65 and Col. 6, lines 6-10). Yusa also indicates depositing the metal film by electroless plating (see for e.g. abstract). Therefore, the copper will deposit on both the metal particles and the insulating resin material at the surface and the metal powder or particles by electroless plating since the copper layer deposits on the metal particles and also adheres to the resin surface.
Regarding claim 4, Schneble in view of Matsui, Henry, Enomoto, and Yusa suggests the limitations of instant claim 1. Schneble further teaches repeating example 15 using finely divided metal particles such as iron without using the acid treatment (see for e.g. Col. 12, lines 64-70). In example 15, they provide an insulating base mixed with cuprous oxide, masking the surface, and treating with acid to form metallic copper (see for e.g. Col. 10, lines 32-64). They teach electrolessly plating copper on the base after the acid treatment by immersing in an electroless bath (see for e.g. Col. 10, lines 32-64). Therefore, in the process of example 15 without acid treatment, no catalyst is applied at the metal film formation step such that when forming the base material mixed with metallic powder such as iron, then grinding, and then providing a metal film formation step, the electroless plating is performed without applying a catalyst in this metal film formation step. Henry also teaches performing electroless plating without a palladium chloride/stannous chloride activation of the surface (see for e.g. abstract), where palladium chloride/stannous chloride activation is understood to be a catalyst (see for e.g. Col. 1, lines 31-36). Yusa also indicates forming the polymer substrate and then exposing it to an electroless plating solution (see for e.g. 0205-0206), indicating that no catalyst has been used.
Regarding claim 5, Schneble in view of Matsui, Henry, Enomoto, and Yusa suggests the limitations of instant claim 1. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65). Yusa teaches that the plated film can be copper (see for e.g. 0062). 
Regarding claim 7, Schneble in view of Matsui, Henry, Enomoto, and Yusa suggest the limitations of instant claim 1. It is noted that Schneble teaches using metal particles such as iron (see for e.g. Col. 3, lines 61-65) and resin materials such as epoxy (see for e.g. Col. 4, lines 31-51). It is noted that paragraph 0062 of the instant specification indicates that the resin material may be epoxy and the metal can be iron. While Schneble in view of Matsui, Henry, Enomoto, and Yusa do not teach that the average particle diameter of crystals of the metal film contacting the resin material is 60% or more and 120% or less of an average particle diameter of crystals of the metal film contacting the metal powder, since they provide the film using the method of claim 1 using the same materials as those described in the specification, the resulting film and average crystal diameters are expected to meet the claimed ranges. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Specifically, since Schneble in view of Matsui, Henry, Enomoto, and Yusa provide the limitations of instant claim 1, the resulting crystals of the metal film are expected to inherently have diameters meeting the ranges of instant claim 7. 
	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Matsui, Henry, Enomoto, and Yusa as applied to claim 1 above, and further in view of Choi, US 2006/0278579 A1.
Regarding claim 3, Schneble in view of Matsui, Henry, Enomoto, and Yusa suggests the limitations of instant claim 1. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65).
They do not teach that the electroless deposition is done by displacement and precipitation.
As discussed above for the rejection of claim 3 over Schneble in view of Matsui, and Henry, from the teachings of Choi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Matsui, Henry, and Yusa to have used displacement plating as the form of electroless plating when depositing copper onto iron particles because Choi teaches that copper deposits onto iron using such a method in electroless plating such that it will provide the desired and predictable result of successfully depositing copper onto the exposed iron particles of the composite body. Therefore, in the process of Schneble in view of Matsui, Henry, Yusa, and Choi, the metal film (copper) is formed by using a displacement precipitation reaction to precipitate copper onto the metal (iron) powder or particles exposed from the ground surface. It is noted that since Choi indicates that copper deposits on the iron powder this provides the precipitation reaction, i.e. copper will precipitate onto the iron. 
Schneble further teaches forming copper coatings having a thickness of about 0.1 mil to 7 mils (see for e.g. Col. 3, lines 53-56). As discussed above, Schneble teaches depositing the copper film by electroless plating where iron catalyzes the deposition since it is receptive to the electroless deposition. Since Choi indicates that copper deposits on iron by displacement due to the different ionization tendency of copper and iron and that reduction electroless plating is done by providing a reducing agent to provide the necessary electrons, it would have been obvious to a person having ordinary skill in the art to have used reduction electroless plating to continue to deposit the film to the desired thickness once the iron is covered by the copper deposit because there will no longer be a difference in ionization tendency between the surface metal and the metal to be deposited (since both will be copper) such that by providing a reducing agent it will continue film growth by the alternative electroless plating process. Therefore, in the process of Schneble in view of Matsui, Henry, Enomoto, Yusa, and Choi the precipitated film will continue growing using electroless plating by the reduction process.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Matsui, Henry, Enomoto, and Yusa as applied to claim 1 above, and further in view of Talmey, US 2,848,359.
	Regarding claim 6, Schneble in view of Matsui, Henry, Enomoto, and Yusa suggests the limitations of instant claim 1. Schneble further teaches applying a resist to the insulating base having cuprous oxide particles or an agent catalytic to the reception of electroless copper and removing portions of the resist to mask out the desired circuit design (see for e.g. Col. 10, lines 32-52 and claim 13). While they do not teach grinding the surface prior to masking, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the resist after grinding because it will ensure that the entire surface exposed by the mask will have exposed particles whereas if the surface is masked and then ground, the mask would make it more difficult to grind because only a small portion of the surface will be exposed to the abrasive material and further the abrading process could remove portions of the masking material. 
	They do no teach that the mask is a resin film.
	As discussed above for the rejection of claim 6 over Schneble in view of Matsui, Henry, and Enomoto, from the teachings of Talmey, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a resin masking material in the process of Schneble in view of Matsui, Henry, Enomoto, and Yusa because Talmey teaches that a masking material containing an organic resin is used to mask an insulating surface to define a pattern for circuit elements prior to electroless plating such that the resin would be expected to successfully mask the surface of the composite body to define the circuit pattern in the process of Schneble in view of Matsui, Henry, Enomoto, and Yusa. Therefore, a resin film will be used as a mask to form the metal film in the metal formation step. 

Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneble, US 3,399,268 in view of Henry, US 4,113,889, Enomoto, US 4,752,499, and Yusa, US 2007/0264451 A1.
	Regarding claim 8, as discussed above for claim 8, the rejection of Schneble in view of Henry and Enomoto provides a method of manufacturing an electronic component comprising a grinding step of grinding a portion of a composite body made of a composite material of a resin material and a metal powder to expose the metal powder from a ground surface of the composite body so that a shape of the metal powder exposed from the resin material includes a shape acquired by cutting a portion of an ellipsoid, such that a cut surface of the metal powder is parallel to a principal surface of the composite body; and a metal film formation step of forming a metal film on the ground surface of the composite body by using electroless plating, such that a crystal particle diameter of the metal film on a side contacting the composite body is relatively smaller than the crystal particle diameter of the metal film on a side away from the composite body.
	It is noted that Schneble teaches using metal particles such as iron (see for e.g. Col. 3, lines 61-65) and resin materials such as epoxy (see for e.g. Col. 4, lines 31-51). It is noted that paragraph 0062 of the instant specification indicates that the resin material may be epoxy and the metal can be iron. While Schneble in view of Henry and Enomoto does not teach that the average particle diameter of crystals of the metal film contacting the resin material is 60% or more and 120% or less of an average particle diameter of crystals of the metal film contacting the metal powder, since they provide the film using the method of claim 8, i.e. by electroless plating of the film onto a ground surface of a composite body made of a composite material of a resin material and a metal powder, where the shape of the metal powder exposed from the resin material includes a shape acquired by cutting a portion of an ellipsoid, and they use the same materials as those described in the specification, the resulting film and average crystal diameters are expected to meet the claimed ranges. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Specifically, since Schneble in view of Henry and Enomoto provides the process of claim 8, the resulting crystals of the metal film are expected to inherently have diameters meeting the ranges of instant claim 8. 
Schneble in view of Henry and Enomoto do not specifically teach that the metal film is penetrated along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material. 
As discussed above for claim 1, Yusa provides the suggestion of including a dissolution substance in the polymer substrate along with the metal filler and bringing pressurized carbon dioxide into contact with the polymer substrate to swell the surface followed by electroless plating with a solution containing pressurized carbon dioxide because Yusa indicates that such a method successfully plates polymer substrate while improving the adhesion between the plated film and the substrate. Therefore, in the process of Schneble in view of Henry, Enomoto, and Yusa the resulting film will also penetrate along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material since the plating solution penetrates through the polymer substrate to grow on the metal particles.
Regarding claim 9, Schneble in view of Henry, Enomoto, and Yusa suggests the limitations of instant claim 8. Schneble further teaches that the invention provides a substrate having a tenaciously adhered electrolessly deposited metal layer, where the copper is deposited on an insulating surface (see for e.g. abstract and Col. 1, lines 55-59). They teach that the metal particles are receptive to electrolessly deposited copper and that electroless copper readily deposits on the active agent (see for e.g. Col. 3, lines 57-65 and Col. 6, lines 6-10). Yusa also indicates depositing the metal film by electroless plating (see for e.g. abstract). Therefore, the copper will deposit on both the metal particles and the insulating resin material at the surface and the metal powder or particles by electroless plating since the copper layer deposits on the metal particles and also adheres to the resin surface.
Regarding claim 11, Schneble in view of Henry, Enomoto, and Yusa suggests the limitations of instant claim 8. Schneble further teaches repeating example 15 using finely divided metal particles such as iron without using the acid treatment (see for e.g. Col. 12, lines 64-70). In example 15, they provide an insulating base mixed with cuprous oxide, masking the surface, and treating with acid to form metallic copper (see for e.g. Col. 10, lines 32-64). They teach electrolessly plating copper on the base after the acid treatment by immersing in an electroless bath (see for e.g. Col. 10, lines 32-64). Therefore, in the process of example 15 without acid treatment, no catalyst is applied at the metal film formation step such that when forming the base material mixed with metallic powder such as iron, then grinding, and then providing a metal film formation step, the electroless plating is performed without applying a catalyst in this metal film formation step. Henry also teaches performing electroless plating without a palladium chloride/stannous chloride activation of the surface (see for e.g. abstract), where palladium chloride/stannous chloride activation is understood to be a catalyst (see for e.g. Col. 1, lines 31-36). Yusa also indicates forming the polymer substrate and then exposing it to an electroless plating solution (see for e.g. 0205-0206), indicating that no catalyst has been used.
Regarding claim 12, Schneble in view of Henry, Enomoto, and Yusa suggests the limitations of instant claim 8. They further teach that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65). Yusa also teaches that the plated film can be copper (see for e.g. 0062).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Henry, Enomoto, and Yusa as applied to claim 8 above, and further in view of Choi, US 2006/0278579 A1.
Regarding claim 10, Schneble in view of Henry, Enomoto, and Yusa suggests the limitations of instant claim 8. Schneble further teaches that the metal powder or particles is selected from a group including iron and that the metal film is copper (see for e.g. Col. 3, lines 4-10 and Col. 3, lines 61-65).
They do not teach that the electroless deposition is done by displacement and precipitation.
As discussed above for the rejection of claim 10, from the teachings of Choi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schneble in view of Henry, Enomoto, and Yusa to have used displacement plating as the form of electroless plating when depositing copper onto iron particles because Choi teaches that copper deposits onto iron using such as method in electroless plating such that it will provide the desired and predictable result of successfully depositing copper onto the exposed iron particles of the composite body. Therefore, in the process of Schneble in view of Henry, Enomoto, Yusa, and Choi, the metal film (copper) is formed by using a displacement precipitation reaction to precipitate copper onto the metal (iron) powder or particles exposed from the ground surface. It is noted that since Choi indicates that copper deposits on the iron powder this provides the precipitation reaction, i.e. copper will precipitate onto the iron. 
Schneble further teaches forming copper coatings having a thickness of about 0.1 mil to 7 mils (see for e.g. Col. 3, lines 53-56). As discussed above, Schneble teaches depositing the copper film by electroless plating where iron catalyzes the deposition since it is receptive to the electroless deposition. Since Choi indicates that copper deposits on iron by displacement due to the different ionization tendency of copper and iron and that reduction electroless plating is done by providing a reducing agent to provide the necessary electrons, it would have been obvious to a person having ordinary skill in the art to have used reduction electroless plating to continue to deposit the film to the desired thickness once the iron is covered by the copper deposit because there will no longer be a difference in ionization tendency between the surface metal and the metal to be deposited (since both will be copper) such that by providing a reducing agent it will continue film growth by the alternative electroless plating process. Therefore, in the process of Schneble in view of Henry, Enomoto, Yusa and Choi the precipitated film will continue growing using electroless plating by the reduction process.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schneble in view of Henry, Enomoto, and Yusa as applied to claim 8 above, and further in view of Talmey, US 2,848,359.
	Regarding claim 13, Schneble in view of Henry, Enomoto, and Yusa suggests the limitations of instant claim 8. Schneble further teaches applying a resist to the insulating base having cuprous oxide particles or an agent catalytic to the reception of electroless copper and removing portions of the resist to mask out the desired circuit design (see for e.g. Col. 10, lines 32-52 and claim 13). While they do not teach grinding the surface prior to masking, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the resist after grinding because it will ensure that the entire surface exposed by the mask will have exposed particles whereas if the surface is masked and then ground, the mask would make it more difficult to grind because only a small portion of the surface will be exposed to the abrasive material and further the abrading process could remove portions of the masking material. 
	They do no teach that the mask is a resin film.
	As discussed above for the rejection of claim 13, from the teachings of Talmey, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a resin masking material in the process of Schneble in view of Henry, Enomoto, and Yusa because Talmey teaches that a masking material containing an organic resin is used to mask an insulating surface to define a pattern for circuit elements prior to electroless plating such that the resin would be expected to successfully mask the surface of the composite body to define the circuit pattern in the process of Schneble in view of Henry, Enomoto, and Yusa. Therefore, a resin film will be used as a mask to form the metal film in the metal formation step. 

(2) Response to Argument
Applicant’s argument: The resulting structure functions differently from that of the prior art.
Examiner’s Response: It is not clear how the prior art functions differently from the claimed process. As discussed in the rejection above, Schneble teaches grinding or abrading the surface of a composite body formed of a resin (epoxy) and a metal powder (iron) to expose the metal powder in the composite body and then electroless plating a copper metal film onto the metal powder such that it is suggested to form the metal film on the abraded surface. 
Matsui indicates that when electroless plating the average crystalline particle diameter increases as the conductive material is deposited, suggesting that in the electroless plating process of Schneble, the crystal particle diameter of the metal film on a side contacting with the composite body will be relatively smaller than the crystal particle diameter of the metal film on a side away from the composite body.
Henry provides the suggestion of using spherical particles of two different sizes to provide a high packing density of particles in the composite body and to flatten the particles during abrading to increase the metal surface exposed to the plating bath such that Schneble in view of Matsui and Henry will result in abrading spherical particles to cut into the particle and flatten them so as to provide a shape acquired by cutting a portion of an ellipsoid for the exposed powder. 
Enomoto provides the suggestion to grind the surface in parallel with a surface grinder such as a rotary brush grinder so that the particles have a flat surface parallel to the cut surface so as to provide the abraded surface desired by Schneble, where having the cut flat surface parallel it will expose more of the surface to the plating bath as suggested by Henry. Specifically, Enomoto depicts the particles as having a flat surface parallel to the cut surface, where the particles appear to be cut, and since they grind parallel to the surface, it is also expected to result in cutting or abrading the surface of the particles so that the cut surface is parallel to the surface. While Appellant argues that the process of Enomoto is different from the claimed step of exposing the metallic magnetic powder from the resin and grinding it so that the cut surface of the metallic powder is parallel to the main surface, Enomoto suggests abrading with a grinder to expose a particulate material (fused silica) on the surface of a composite material formed from epoxy and silica particles so that copper can be deposited on the surface by electroless plating (see Enomoto Ex. 4 and Fig. 1A-D). While Enomoto does not use a metal powder, the process is similar to the claimed process and that of Schneble such that it is considered to be relevant to the process of exposing particles or powder in a composite layer. It is also noted that the independent claims do not require magnetic powder. 
Further, Schneble teaches using metal particles such as iron, electroless plating copper, and using resin materials such as epoxy. It is noted that paragraph 0062 of the instant specification indicates that the resin material may be epoxy and the metal can be iron where paragraph 0064 of the instant specification indicates that the metal film formed by electroless plating is copper. The instant specification also indicates that the metal powder is cut by the grinding process at paragraph 0079. Therefore, since the process of Schneble in view of Matsui, Henry, Enomoto provides the process of claim 1 of grinding the resin surface to expose the metal powder where the metal powder has a shape that includes a shape acquired by cutting a portion of an ellipsoid, such that a cut surface of the metal powder is parallel to a principle surface of the composite body, followed by electroless plating, using the same materials as those described in the specification, and performing electroless plating, the resulting process is also expected to inherently result in a structure functioning the same as the claimed process with the metal film penetrating along an outer surface of the metal powder to extend below an outer surface of the resin material into a gap between the resin material and the metal powder where the resin material binds the metal powder in the resin material, such that a portion of the metal powder extends below the outer surface of the resin material and another portion of the metal powder remains exposed from the outer surface of the resin material as indicated in Fig. 3 of the instant specification. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
While Appellant argues that the Examiner must provide a rational or evidence in regards to citing In re Best, as discussed above, the evidence is provided by the fact that the prior art provides the claimed process steps. As for the ranges of claims 7 and 8, Appellant has not indicated how the process of Schneble in view of Matsui, Henry, and Enomoto differs from the claimed process or any suggestion as to why the claimed process would not provide the claimed features. 
Further, as to the crystal diameters of claims 7 and 8, it is noted that paragraph 0069 of the instant specification suggests that the difference in the particle diameters is inherent to the process of electroless plating, as do the teachings of Matsui. There is no indication in the specification that a special step or process was needed to provide the claimed ranges. Therefore, since Schneble in view of Matsui, Henry, and Enomoto and Schneble in view of Matsui, Henry, Enomoto, and Yusa provide the claimed process, the resulting particles are expected to have diameters meeting the claimed requirements. Further, while the reasons for allowance for U.S. Patent No. 10,153,082 indicate that the average particle diameter of claims 7 and 8 was not disclosed or suggested by references, different art has been applied to the current rejection. 

Appellant’s Argument: The prior art does not disclose a “grinding step” where “a cut surface of the metal powder is parallel to a principal surface of the composite body”.
Examiner’s Response: As Appellant notes, Schneble teaches abrading with steel wool and sand paper and Henry teaches abrading by sandblasting. Enomoto teaches using a rotary brush grinder to abrade a surface  of a resin layer to expose the underlying particles, where the rotary brush grinder abrades the surface (Col. 7, lines 19-27 and Col. 9, lines 53-62). They teach that the surface is grinded in parallel with a surface grinder (Col. 8, lines 38-45). From this, the prior art is considered to grind the surface by abrading or rubbing the surface. It is noted that Matsui does not teach a grinding step, however, Matsu was relied upon for the teaching that the metal crystal diameter of the electroless plating film will increase as the film is farther from the resin surface during electroless plating. 
Additionally, it is noted that Henry indicates that abrading results in burnishing the metal particles so that they flatten out to some degree (Col. 12, lines 38-55). Enomoto depicts the grinding process as cutting the particles, where the particles from Fig. 1B are flattened in shape as can be seen in Fig. 1C. As noted above, the instant specification at paragraph 0079 indicates that the particles are cut during the grinding process. Therefore, the grinding process of Schneble in view of Matsui, Henry, and Enomoto and that of Schneble in view of Matsui, Henry, Enomoto, and Yusa is considered to result in cutting the particle surface because the grinding step will cut into the particles to flatten them as suggested by Henry and depicted by Enomoto and because the prior art provide the grinding step which the specification indicates can cut the particles. Additionally, since the surface is ground parallel to the surface as suggested by Enomoto, the cut surface will also be parallel to the surface. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718        

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.